Citation Nr: 0837177	
Decision Date: 10/29/08    Archive Date: 11/05/08

DOCKET NO.  04-38 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina
	

THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for recurrent bronchitis.

2.  Entitlement to an initial compensable evaluation for 
irritable bowel syndrome (IBS).

3.  Entitlement to an initial compensable evaluation for 
recurrent sinusitis.

4.  Entitlement to an initial compensable evaluation for a 
surgical scar of the right wrist.

5.  Entitlement to an initial compensable evaluation for 
corneal scar of the bilateral eyes.

6.  Entitlement to an initial compensable evaluation for 
onychomycosis and tinea pedis of the right foot.

7.  Entitlement to an initial compensable evaluation for 
onychomycosis and tinea pedis of the left foot.

8.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of status post surgery of the right 
wrist.

9.  Entitlement to service connection for a left elbow 
condition.

10.  Entitlement to service connection for a right elbow 
condition.

11.  Entitlement to service connection for hemorrhoids.

12.  Entitlement to an initial compensable evaluation for a 
right ankle condition.

13.  Entitlement to an initial compensable evaluation for 
tendonitis of the right shoulder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel




INTRODUCTION

The veteran served on active duty from December 1989 to 
September 2003.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  During the pendency of the appeal, 
jurisdiction was transferred to the Columbia, South Carolina, 
RO.

The Board notes that service connection was awarded for 
facial shingles (claimed as herpes zoster of the face) and 
tinnitus in an August 2004 rating decision.  The veteran 
withdrew his claim of entitlement to an initial evaluation in 
excess of 30 percent for generalized anxiety disorder in 
October 2004.  As such, the matters are no longer in 
appellate status.  

The veteran has raised a claim of entitlement to service 
connection for gastroesophageal reflux disease.  See VA Form 
21-4138 dated in February 2005.    As this issue has been 
neither procedurally prepared nor certified for appellate 
review, the Board is referring it to the RO for initial 
consideration and appropriate adjudicative action.  Godfrey 
v. Brown, 7 Vet. App. 398 (1995).

The claims of entitlement to initial compensable evaluations 
for a right ankle condition and tendonitis of the right 
shoulder are addressed in the REMAND portion of the decision 
below and are  REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  Disability due to the veteran's recurrent bronchitis has 
produced findings on pulmonary function tests no more severe 
than as follows:  forced expiratory volume (FEV-1) at 77.3 
percent predicted; FEV-1/forced vital capacity (FVC) at 78 
percent post-bronchodilator; and diffusion capacity of the 
lung for carbon monoxide by the single breath method (DLCO 
(SB)) at 71.9 percent predicted.

3.  The veteran's IBS has been productive of no more than 
mild disturbances of bowel function with occasional episodes 
of abdominal distress

4.  The veteran's recurrent sinusitis has not been productive 
of one or two incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  

5.  The veteran's surgical scar of the right wrist has not 
been productive of limited motion in an area or areas 
exceeding six square inches.  

6.  On March 9, 2005, prior to the promulgation of a decision 
in the appeal, the veteran indicated that a withdrawal of his 
claim of entitlement to an initial compensable evaluation for 
corneal scar of the bilateral eyes was requested.

7.  On  March 9, 2005, prior to the promulgation of a 
decision in the appeal, the veteran indicated that a 
withdrawal of his claim of entitlement to an initial 
compensable evaluation for onychomycosis and tinea pedis of 
the right foot
was requested.

8.  On  March 9, 2005, prior to the promulgation of a 
decision in the appeal, the veteran indicated that a 
withdrawal of his claim of entitlement to an initial 
compensable evaluation for onychomycosis and tinea pedis of 
the left foot
was requested.

9.  On  March 9, 2005, prior to the promulgation of a 
decision in the appeal, the veteran indicated that a 
withdrawal of his claim of entitlement to an initial 
compensable evaluation for residuals of status post surgery 
of the right wrist was requested.

10.  The competent evidence of record does not contain 
evidence of any currently diagnosed hemorrhoids.

11.  The competent evidence of record does not contain 
evidence of any currently diagnosed right elbow condition.

12.  The competent evidence of record does not contain 
evidence of any currently diagnosed left elbow condition.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for recurrent bronchitis have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.20, 4.97, Diagnostic Code 6600 (2007).  

2.  The criteria for an initial compensable evaluation for 
IBS have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.20, 4.114, Diagnostic Code 7319 
(2007).  

3.  The criteria for an initial compensable evaluation for 
recurrent sinusitis have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.97, 
Diagnostic Code 6513 (2007).  

4.  The criteria for an initial compensable evaluation for a 
scar of the right wrist have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.118, 
Diagnostic Code 7801 (2007).  

5.  The criteria for withdrawal of a Substantive Appeal by 
the veteran for the claim of entitlement to an initial 
compensable evaluation for corneal scar of the bilateral eyes 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2007).

6.  The criteria for withdrawal of a Substantive Appeal by 
the veteran for the claim of entitlement to an initial 
compensable evaluation for onychomycosis and tinea pedis of 
the right foot have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).

7.  The criteria for withdrawal of a Substantive Appeal by 
the veteran for the claim of entitlement to an initial 
compensable evaluation for onychomycosis and tinea pedis of 
the left foot have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).

8.  The criteria for withdrawal of a Substantive Appeal by 
the veteran for the claim of entitlement to an initial 
compensable evaluation for residuals of status post surgery 
of the right wrist have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).

9.  The criteria for the establishment of service connection 
for hemorrhoids have not been met.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).

10.  The criteria for the establishment of service connection 
for a right elbow disability have not been met.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2007).

11.  The criteria for the establishment of service connection 
for a left elbow disability have not been met.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The veteran filed claims of entitlement to service connection 
for a right foot condition, hemorrhoids, IBS, a chronic sinus 
condition, chronic headaches, a right wrist condition, 
chronic lung problems, and a bilateral elbow condition in 
October 2003.  A VCAA letter was issued to the veteran in 
November 2003, prior to the decision on appeal.  The veteran 
was notified of: the information or evidence necessary to 
substantiate the claims for service connection; the necessary 
information or evidence, if any, the claimant was to provide; 
and the necessary information or evidence, if any, the VA 
will attempt to obtain.  Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  

The Board notes the claims of entitlement to higher initial 
ratings for recurrent bronchitis, IBS, recurrent sinusitis, 
and a surgical scar of the right wrist arise from the 
veteran's disagreement with the initial evaluations assigned 
following the grant of service connection.  Courts have held 
that once service connection is granted the claim is 
substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  

VA has made reasonable efforts to obtain relevant records 
adequately identified by the veteran.  The claims file 
includes the veteran's service medical records and VA 
examination reports.  

While the veteran maintains that the reports of VA 
examination dated in April 2004 were inadequate for failure 
to review the claims folder, the Board does not disagree.  
The requests for VA examinations clearly show that the 
veteran's claims folder was sent for review in conjunction 
with the examinations.  Moreover, the examiners stated in 
their reports that such a review was completed, e.g. "after 
review of the patient's exam and physical findings, as well 
as medical records..."  

The veteran additionally maintains that failure to timely 
provide copies of VA examination reports prevented him from 
perfecting his appeals.  While the delay may have caused 
frustration on his part, his appeals were timely filed and 
thus, the veteran was not prejudiced.  38 C.F.R. § 20.302(b).  

The VCAA provisions have been considered and complied with.  
The veteran was notified and aware of the evidence needed to 
substantiate these claims.  There is no indication that there 
is additional evidence to obtain or additional notice that 
should be provided.  There is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

With regard to the claims for service connection, as the 
Board concludes below that the preponderance of the evidence 
is against these veteran's claims, any question as to an 
appropriate evaluation or effective date to be assigned is 
rendered moot.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Any error in the sequence of events or content 
of the notice is not shown to have affected the essential 
fairness of the adjudication or to cause injury to the 
claimant.  See Sanders, supra.  Thus, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Conway, supra; Dingess, supra; see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).




Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

I.  Increased Ratings

Criteria 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the 
whole recorded history, reconciling the various reports into 
a consistent picture so that the current rating may 
accurately reflect the elements of disability.  38 C.F.R. 
§ 4.2.  Any reasonable doubt regarding the degree of 
disability should be resolved in favor of the claimant.  
38 C.F.R. § 4.3.  Where there is a question as to which of 
two evaluations apply, the higher of the two should be 
assigned where the disability picture more nearly 
approximates the criteria for the next higher rating.  
38 C.F.R. § 4.7.  When considering functional impairment 
caused by a service-connected disorder, evaluations should be 
based on an assessment of the lack of usefulness, and 
adjudicators should consider the effects of the disabilities 
upon the person's ordinary activity.  38 C.F.R. § 4.10.  See 
also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath, 
1 Vet. App. at 594.  However, where an increase in the level 
of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

The veteran is appealing the original assignment of the 
noncompensable evaluations following the award of service 
connection for IBS, recurrent sinusitis, and a surgical scar 
of the right wrist, as well as the 10 percent rating for 
recurrent bronchitis.  As such, the severity of the 
disabilities at issue is to be considered during the entire 
period from the initial assignment of a disability rating to 
the present time.  See Fenderson v. West, 12 Vet. App. 119, 
125-126 (1999).

Recurrent Bronchitis

The veteran maintains that an initial rating in excess of 10 
percent is warranted for recurrent bronchitis.  The veteran's 
bronchitis is currently rated as 10 percent disabling under 
38 C.F.R. § 4.97, Diagnostic Code 6600, for chronic 
bronchitis.  Under this code section, a 10 percent rating is 
assigned for FEV-1 of 71 to 80 percent predicted or FEV-1/ 
FVC of 71 to 80 percent or DLCO (SB) 66 to 80 percent 
predicted.  A 30 percent is assigned for FEV-1 of 56 to 70 
percent predicted or FEV-1/FVC of 56 to 70 percent or DLCO 
(SB) 56 to 65 percent predicted.  38 C.F.R. § 4.97

Having carefully considered the veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the veteran's recurrent bronchitis more 
closely approximates the criteria for the current 
noncompensable rating.  In this regard, upon VA examination 
in April 2004, the veteran complained of recurrent bronchial 
infections and cold-air inducted bronchial spasm.  He 
indicated that he awoke periodically during the night 
wheezing and congested.  

He informed the examiner that he produced about 1/2 to 3/4 an 
ounce of whitish sputum per day, but that he gets two to 
three chest colds a year, which increased sputum to 3 to 4 
ounces of sputum.  The veteran reported using antibiotics in 
the past to treat infections.  His exercise capacity was not 
limited.  The veteran was able to walk two to three miles.  
Physical examination revealed the chest was clear to 
auscultation and percussion.  Chest x-rays showed the lung 
field to be clear.

Pulmonary function tests showed mild obstruction, mild 
restrictive defect, and mild decrease DLCO.  There was 
insignificant improvement post dilator.  FEV-1 was 77.3 
percent predicted and FEV1/FVC was 78 percent post-
bronchodilator.  DLCO-SB was 71.9 percent predicted.

Based on the evidence delineated above, the current 10 
percent rating is warranted.  There has been no objective 
evidence of FEV-1 of 56 to 70 percent predicted or FEV-1/FVC 
of 56 to 70 percent or DLCO (SB) 56 to 65 percent predicted, 
so as to warrant an increased 30 percent rating.  38 C.F.R. 
§ 4.97.  The Board has also considered rating the veteran's 
service-connected disability under a different Diagnostic 
Code, but finds none that may be assigned on the facts of 
record or which would avail the veteran of a higher 
disability rating.  See Butts v. Brown, 
5 Vet. App. 532, 538 (1993); See also Pernorio v. Derwinski, 
2 Vet. App. 625, 629 (1992).

In light of the above, there is no basis for assignment of an 
evaluation, to include "staged" ratings, other than the 10 
percent rating which has been assigned.  See Fenderson, 12 
Vet. App. at 126.  Should the veteran's disability picture 
change in the future, he may be assigned a higher rating.  
See 38 C.F.R. § 4.1.  

In reaching this decision, the Board has considered the issue 
of whether the veteran's service-connected recurrent 
bronchitis presented an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of an extraschedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2006); 
Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).  In this 
regard, the Board notes that the veteran's recurrent 
bronchitis has not required frequent inpatient care, nor has 
it by itself markedly interfered with employment.  The 
assigned 10 percent rating adequately compensates the veteran 
for the nature and extent of severity of his disability.  
Therefore, in the absence of such factors, the Board finds 
that the criteria for submission for consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  

IBS

The veteran maintains that an initial compensable rating is 
warranted for IBS.  The veteran's IBS is currently rated as 
noncompensable under 38 C.F.R. § 4.114, Diagnostic Code 7319.  
Under this code section, a noncompensable rating is assigned 
for mild IBS with disturbances of bowel function with 
occasional episodes of abdominal distress.  38 C.F.R. 
§ 4.114.  A 10 percent rating is assigned for moderate IBS 
with frequent episodes of bowel disturbance with abdominal 
distress.  Id.  A 30 percent is assigned for severe IBS with 
diarrhea or alternating diarrhea and constipation, with more 
or less constant abdominal distress.  Id.

Having carefully considered the veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the veteran's IBS more closely approximates 
the criteria for the current noncompensable rating.  In this 
regard, the veteran's service medical records show the 
veteran was treated for complaints of diarrhea and abdominal 
pain.  The veteran's bowel habits were considered to 
sporadically alternate between diarrhea and constipation.  
The veteran treated with over the counter medications.

Upon VA examination in April 2004, the veteran indicated that 
his bowels were irregular with diarrhea interspersed with 
constipation.  The veteran informed the examiner that he 
might not have a bowel movement for four or five days, then a 
very hard bowel movement followed by watery stools 
thereafter.  The veteran denied blood per rectum and melena. 

Physical examination of the abdomen showed no organomegaly 
and normal bowel sounds.  There was no tenderness.  The 
examiner diagnosed the veteran with questionable IBS and 
recommended that he enroll in the VA Medical Center to get a 
primary care provider who would afford him the appropriate 
lower gastrointestinal studies.  There is no indication, to 
date, that the veteran enrolled or scheduled the recommended 
evaluations.

Based on the evidence delineated above, the current 
noncompensable rating is warranted.  There has been no 
objective evidence of moderate IBS with frequent episodes of 
bowel disturbance with abdominal distress.  The Board has 
also considered rating the veteran's service-connected 
disability under a different Diagnostic Code, but finds none 
that may be assigned on the facts of record or which would 
avail the veteran of a higher disability rating.  See Butts, 
5 Vet. App. at 538 (1993); See also Pernorio, 2 Vet. App. at 
629.

In light of the above, there is no basis for assignment of an 
evaluation, to include "staged" ratings, other than the 
noncompensable rating which has been assigned.  See 
Fenderson, 12 Vet. App. at 126.  Should the veteran's 
disability picture change in the future, he may be assigned a 
higher rating.  See 38 C.F.R. § 4.1.  

In reaching this decision, the Board has considered the issue 
of whether the veteran's service-connected IBS presented an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extraschedular rating is warranted.  See 
38 C.F.R. § 3.321(b)(1) (2006); Bagwell, 9 Vet. App. at 338-
339.  In this regard, the Board notes that the veteran's IBS 
has not required frequent inpatient care, nor has it by 
itself markedly interfered with employment.  The assigned 
noncompensable rating adequately compensates the veteran for 
the nature and extent of severity of his disability.  
Therefore, in the absence of such factors, the Board finds 
that the criteria for submission for consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  

Recurrent Sinusitis

The veteran maintains that an initial compensable rating is 
warranted for recurrent sinusitis.  The veteran's sinusitis 
is currently rated as noncompensable under 38 C.F.R. § 4.97, 
Diagnostic Code 7319, the General Rating Formula for 
Sinusitis.  Under this code section, a noncompensable rating 
is assigned for sinusitis detected by x-ray only.  38 C.F.R. 
§  4.97.  A 10 percent rating is assigned for one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  Id.   The note following reveals that 
an incapacitating episode of sinusitis means one that 
requires bed rest and treatment by a physician.
 
Having carefully considered the veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the veteran's sinusitis more closely 
approximates the criteria for the current noncompensable 
rating.  In this regard, the veteran's July 2003 separation 
examination showed that while he complained of frequent 
colds, his sinuses were normal.  He denied severe headaches. 

Upon VA examination in April 2004, the veteran reported using 
antibiotics in the past to treat sinus infections.  There was 
no indication that he was prescribed bed rest.  The veteran 
complained of bifrontal headaches, over the frontal sinuses 
and maxillary sinuses.  The veteran indicated they were 
relieved by warm compresses and Sudafed, which the examiner 
felt to be more of sinus-type headaches.  The veteran denied 
any sinus surgery.  Paranasal sinus x-rays showed minimal 
ethmoid and left maxillary sinus disease.  

Based on the evidence delineated above, the current 
noncompensable rating is warranted.  There has been no 
objective evidence of one or two incapacitating episodes per 
year of sinusitis requiring prolonged (lasting four to six 
weeks) antibiotic treatment, or three to six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  The 
Board has also considered rating the veteran's service-
connected disability under a different Diagnostic Code, but 
finds none that may be assigned on the facts of record or 
which would avail the veteran of a higher disability rating.  
See Butts, 
5 Vet. App. at 538 (1993); See also Pernorio, 2 Vet. App. at 
629.

In light of the above, there is no basis for assignment of an 
evaluation, to include "staged" ratings, other than the 
noncompensable rating which has been assigned.  See 
Fenderson, 12 Vet. App. at 126.  Should the veteran's 
disability picture change in the future, he may be assigned a 
higher rating.  See 38 C.F.R. § 4.1.  

In reaching this decision, the Board has considered the issue 
of whether the veteran's service-connected recurrent 
sinusitis presented an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of an extraschedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2006); 
Bagwell, 
9 Vet. App. at 338-339.  In this regard, the Board notes that 
the veteran's sinusitis has not required frequent inpatient 
care, nor has it by itself markedly interfered with 
employment.  The assigned noncompensable rating adequately 
compensates the veteran for the nature and extent of severity 
of his disability.  Therefore, in the absence of such 
factors, the Board finds that the criteria for submission for 
consideration of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  

Surgical Scar of the Right Wrist

The veteran maintains that an initial compensable rating is 
warranted for his surgical scar of the right wrist.  At the 
outset, the Board  notes that a separate rating is in effect 
for residuals of status post surgery of the right wrist.  
Thus, any symptomatology related to that disorder cannot be 
considered in the assignment of the rating for the scar.  See 
38 C.F.R. § 4.14 (the evaluation of the same disability under 
various diagnoses is to be avoided).

The veteran's scar is currently rated as noncompensable under 
38 C.F.R. § 4.118, Diagnostic Code 7801, for scars, other 
than the head, face, or neck, that are deep or that cause 
limited motion.  Under this code section, a 10 percent rating 
is assigned for deep scars or a scar that causes limited 
motion in an area or areas exceeding six square inches (39 
square centimeters).  38 C.F.R. §  4.97.  In every instance 
where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31.

Having carefully considered the veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the veteran's scar more closely approximates 
the criteria for the current noncompensable rating.  In this 
regard, the veteran's service medical operative report shows 
that a 1.5 centimeter long skin incision was made over the 
ulnar aspect of the right wrist, overlying and centered over 
the ulnar styloid process, to remove an ossicle.

Upon VA examination in April 2004, while there was an area of 
tenderness located over the distal radial ulnar joint, there 
was no indication that the scar itself was painful on 
examination.  The examiner specifically stated that the 
surgical incision located on the ulnar aspect of the wrist 
was well-healed with no significant effusion.  

Based on the evidence delineated above, the current 
noncompensable rating is warranted.  There has been no 
objective evidence that the scar is deep or causes limited 
motion in an area or areas exceeding six square inches.  The 
Board has also considered rating the veteran's service-
connected disability under a different Diagnostic Code, but 
finds no evidence that the scar was unstable, painful on 
examination, or covered an area or areas of 144 square inches 
or greater.  38 C.F.R. § 4.118, Diagnostic Codes 7802-7804.  
Thus, another diagnostic code would not avail the veteran of 
a higher disability rating.  See Butts, 5 Vet. App. at 538 
(1993); See also Pernorio, 2 Vet. App. at 629.

In light of the above, there is no basis for assignment of an 
evaluation, to include "staged" ratings, other than the 
noncompensable rating which has been assigned.  See 
Fenderson, 12 Vet. App. at 126.  Should the veteran's 
disability picture change in the future, he may be assigned a 
higher rating.  See 38 C.F.R. § 4.1.  

In reaching this decision, the Board has considered the issue 
of whether the veteran's service-connected surgical scar of 
the right wrist presented an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards such that referral to the 
appropriate officials for consideration of an extraschedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2006); 
Bagwell, 9 Vet. App. at 338-339.  In this regard, the Board 
notes that the veteran's scar has not required frequent 
inpatient care, nor has it by itself markedly interfered with 
employment.  The assigned noncompensable rating adequately 
compensates the veteran for the nature and extent of severity 
of his disability.  Therefore, in the absence of such 
factors, the Board finds that the criteria for submission for 
consideration of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  

II.  Withdrawals

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the veteran or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  

The veteran has withdrawn his claims of entitlement to: an 
initial compensable evaluation for corneal scar of the 
bilateral eyes; initial compensable evaluations for 
onychomycosis and tinea pedis of the bilateral feet; and 
residuals of status post surgery of the right wrist.  Hence, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeals and they are 
dismissed.


III.  Service Connection

The veteran essentially contends that he is entitled to 
service connection for hemorrhoids and bilateral elbow 
conditions.  Having carefully considered the veteran's claims 
in light of the record and the applicable law, the Board 
concludes that the preponderance of the evidence is against 
the claims and the appeals as to these issues will be denied.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

As will be discussed below, chronic bilateral elbow and 
hemorrhoid disabilities were not noted during service.  The 
competent medical evidence of record does not establish the 
existence of currently diagnosed bilateral elbow or 
hemorrhoid disabilities, which is the cornerstone of a claim 
for VA disability compensation.  38 U.S.C.A. § 1110, 1131; 
see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding 
that interpretation of sections 1110 and 1131 of the statute 
as requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.  Such is not 
the case in the instant matter.

In this regard, service treatment records show the veteran 
complained of right elbow pain after falling in the galley in 
December 1982.  He was diagnosed with a contusion.  He 
complained of left elbow pain after slipping on a ladder in 
November 1985.  He was simply diagnosed with pain and a 
contusion.  The soft tissue injury was said to be resolving 
later in November 1985 and x-rays were negative.  In May 
1988, the veteran again complained of right elbow pain after 
falling on his palm.  X-rays of the right elbow were normal, 
despite a large bony fragment and one small one adjacent on 
the distal ulnar, which may have represented an old unfused 
ulnar styloid fracture.  (Note: the veteran underwent an 
excision of an ossicle from the ulna, for which service 
connection is currently in effect.)  There were no further 
complaints in service with regard to the right or left elbow.  

In October 1994, the veteran complained of occasional 
bleeding from his rectum.  The examination was negative for 
hemorrhoids.  The veteran complained of bright red blood per 
rectum in August 2002 associated with bowel movements.  
Internal hemorrhoids were suspected, but not confirmed.  
There were no external lesions.  He again complained of 
rectal bleeding in July 2003.

The mere fact that the veteran complained of rectal pain 
suspicious for hemorrhoids and was diagnosed with bilateral 
elbow pain and contusions, is not enough to establish that 
chronic bilateral elbow and hemorrhoid disabilities 
manifested during his active duty service.  38 C.F.R. § 
3.303(b).  The July 2003 separation examination was negative 
for either a bilateral elbow disability or confirmed 
hemorrhoids.  

Post-service, upon VA examination in April 2004, the veteran 
complained of bilateral elbow pain, particularly when he 
rested his elbows on the table.  He denied any difficulty 
with hemorrhoids.  Physical examination of the veteran's 
elbows showed no significant bursitis appreciated on 
palpation.  Range of motion was full and the elbows were 
stable to varus and valgus stress.  Rectal examination found 
no evidence of internal hemorrhoids.  There were some well-
healed external hemorrhoid tags.  

While there were complaints of elbow pain, it is not in and 
of itself a disability.  See Sanchez-Benitez v. Principi, 259 
F.3d 1356, 1361 (Fed. Cir. 2001) (absent a disease or injury 
incurred during service, the basic compensation statutes 
cannot be satisfied).  As previously noted, there were no 
external hemorrhoids noted in service and internal 
hemorrhoids were only suspected.   Admittedly, while healed 
external hemorrhoid tags are suggestive of prior external 
hemorrhoids, there is currently no disability subject to 
compensation.
  
While the veteran contends he has chronic hemorrhoids and 
bilateral elbow conditions that have been present since his 
active military service and related thereto, his statements 
do not constitute competent evidence of a current diagnosis 
of hemorrhoid or elbow disability or a medical nexus opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  At 
the end of the day, the fact remains that there is no 
currently diagnosed elbow or hemorrhoid disability.  

The evidence is not in relative equipoise.  Thus, the 
preponderance of the evidence is against the claims, and the 
appeals must therefore be denied.  38 U.S.C.A. § 5107(b); 
Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for recurrent bronchitis is denied.

Entitlement to an initial compensable evaluation for IBS is 
denied.

Entitlement to an initial compensable evaluation for 
recurrent sinusitis is denied.

Entitlement to an initial compensable evaluation for a 
surgical scar of the right wrist is denied.

The claim of entitlement to an initial compensable evaluation 
for corneal scar of the bilateral eyes is dismissed.

The claim of entitlement to an initial compensable evaluation 
for onychomycosis and tinea pedis of the right foot is 
dismissed.

The claim of entitlement to an initial compensable evaluation 
for onychomycosis and tinea pedis of the left foot is 
dismissed. 

The claim of entitlement to an initial compensable evaluation 
for residuals of status post surgery of the right wrist is 
dismissed.

Entitlement to service connection for a left elbow condition 
is denied.

Entitlement to service connection for a right elbow condition 
is denied.

Entitlement to service connection for hemorrhoids is denied.


REMAND

The veteran has also filed claims of entitlement to initial 
compensable evaluations for a right ankle condition and 
tendonitis of the right shoulder.  A determination has been 
made that additional evidentiary development is necessary.  
Accordingly, further appellate consideration will be deferred 
and this case remanded for action as described below.

A remand is necessary in order to afford the veteran a VA 
orthopedic examination prior to rendering a decision on the 
claims.  See 38 U.S.C.A. § 5103A(d).  The veteran is service 
connected for right shoulder tendonitis, evaluated as 
noncompensable under 38 C.F.R. § 4.71(a), Diagnostic Code 
5201, for limitation of the arm.  The veteran is also service 
connected for a right ankle condition, evaluated as 
noncompensable under 38 C.F.R. § 4.71(a), Diagnostic Code 
5271, for limited motion of the ankle.  For the reason 
discussed below, the veteran's claim must be remanded for 
another VA examination.  

In the case of DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that ratings based on limitation of motion do not 
subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  It was also 
held that the provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use.  

The veteran was afforded a VA examination in April 2004.  No 
tests were performed to determine whether functional loss of 
range of motion due to pain, if any, was present upon 
repetitive testing.  In addition, while the examiner made 
reference to radiographic reports of the right ankle and 
shoulder, which showed no "significant arthritis," the 
actual copies were not provided.  Therefore, the veteran must 
be afforded another VA to determine whether increased ratings 
are warranted based on the guidelines established in DeLuca.  

Ongoing VA medical records pertinent to the issues should 
also be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

Finally, upon Remand the RO should ensure that all due 
process requirements are met, to include giving the veteran 
another opportunity to present information and/or evidence 
pertinent to the claims on appeal.  The RO should ensure that 
it provides the veteran with notice that meets the 
requirements of the Court's decisions in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), and Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should ensure that all due 
process requirements are met under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), to include providing the 
veteran with notice that meets the 
requirements of the Court's decisions in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) and Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  The RO 
should also give the veteran another 
opportunity to present information and/or 
evidence pertinent to the claims on 
appeal.  

2.  The RO should obtain copies of 
radiographic reports of the veteran's 
right ankle and shoulder dated in April 
2004.  All requests for records and their 
responses should be clearly delineated in 
the claims folder.

3.  Once the development above has been 
completed, arrangements should be made 
with the appropriate VA medical facility 
for the veteran to be afforded an 
orthopedic examination for the purpose of 
identifying the nature and severity of 
disability due to service-connected 
disorders of the right ankle and right 
shoulder.  Send the claims folder to the 
examiner for review.  Please ask the 
examiner to clearly document review of 
the claims folder in the examination 
report.  All pertinent clinical findings, 
to include copies of any radiographic 
reports, and the complete rationale for 
all opinions expressed should be set 
forth in a written report.

The examiner should provide data as to 
the range of motion for the right 
shoulder and ankle, specifically 
identifying any excursion of motion 
accompanied by pain.  The examiner should 
express an opinion concerning whether 
there would be additional limits of 
functional ability on repeated use or 
flare-ups (if the veteran describes 
flare-ups).  Further, the examiner should 
state whether the veteran's right 
shoulder and/or ankle exhibits weakened 
movement, excess fatigability, 
incoordination, or pain on use (if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due to 
these symptoms).  If the examiner 
determines that, it is not feasible to 
respond to any of the above items, the 
examiner should identify specifically the 
items to which it is not feasible to 
respond.  

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.  

5.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental statement of the 
case that includes clear reasons and 
bases for all determinations and affords 
them an appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this remand is to assist the veteran with the 
development of his claims.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA 
examinations, is both critical and appreciated.  The veteran 
is also advised that failure to report for any scheduled 
examination may result in the denial of a claim.  38 C.F.R. 
§ 3.655.  

	(CONTINUED ON NEXT PAGE)





These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).


____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


